On Motion for Rehearing.
MORROW, P. J.
After much consideration, we have reached the conclusion that the testimony of the witness Hogue does not corroborate the testimony of the witness Dacus to the degree that is required by the statute of this state, upon the subject of accomplice ' testimony, which statute reads thus:
“A conviction cannot be had upon the testimony of an accomplice, unless corroborated by other evidence tending to connect the defendant with the offense committed; and the corroboration is not sufficient, if it merely shows the commission of the offense.” Article 801, Code of Grim. Proc.
The testimony of Hogue may be of sufficient cogency to corroborate the statement *222of Daeus that the offense was committed, but in our judgment it falls short of the necessary measure in identifying the appellant as the offender. Hogue’s testimony goes to the extent of showing that Daeus stopped at a point some distance from appellant’s house; that Daeus at the time he stopped had no whisky; that when he returned to the car in which they were riding he did have some whisky. It goes no further. Dac-us testified that he bought the whisky. Hogue's testimony is corroborative of that fact, which shows, as said in the statute, that the- offense was committed. Hogue saw thq house,' but saw no man;' he heard no voice. His mind was completely blank so fár as having any knowledge of appellant’s presence or his delivery of the whisky to the witness Daeus.
The facts in the Chandler Case, 89 Tex. Cr. R. 312, 230 S. W. 1000, are, in substance, these; Peel testified that on a certain day Chandler brought whisky to his (Peel’s) house. Jones testified that he took Chandler to Peel’s house in an automobile, and that appellant carried the liquor. Peel bought the liquor, and Jones aided in transporting it. Both at the time' were accomplices. The corroboration was from the witness Oliver, who, on the' day in question saw a man drive to Peel’s front yard and carry a bucket in the house. He was unablé to identify the man. There is a marked similarity between the instant case and the Chandler Case in which the evidence of corroboration was held insufficient.
We believe that the corroboration in the instant case is not sufficient. For that reason the motion for rehearing should be granted, the affirmance set aside, the judgment reversed, and the cause remanded, and such is the order.